DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8, 9, 11, 13, 15-19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Au et al (US PGPub # 2016/0189489). With respect to claim 1, the Au reference discloses a computer-implemented method (Fig. 4) for preventing inadvertent subsequent scanning (¶ 0016) using a symbology reader (24), the method comprising: 
	scanning and decoding a barcode on an object using the symbology scanner (¶ 0021);

	detecting presence of the object at a weighing platter of the symbology reader and detecting
stabilization of the object at the weighing platter (¶¶ 0028-0030); and
	responsive to detecting the stabilization of the object, preventing reporting of subsequent
decoding of the barcode until a release condition is satisfied (¶ 0035).
	With respect to claim 2, the Au reference discloses monitoring for the release condition starting from the detection of the stabilization of the object (¶ 0028).
	With respect to claim 3,  the release condition is a timeout period measured from the detection of the stabilization of the object (¶ 0026).
With respect to claim 4, the Au reference discloses monitoring for the release condition starting from the detection of the stabilization of the object (¶ 0028).
	With respect to claim 5, the release condition is a timeout period measured from the detection of the stabilization of the object (¶ 0026).
	With respect to claims 8 & 9, the Au reference detects removal of the object, which can be the detecting of a zero weight value (¶ 0028).
	With respect to claim 11, the Au reference detects stability by determining that the weight signal is not varying more than a threshold amount (¶ 0028).
With respect to claim 13, the barcode (16) is associated with an item to be weighed (Fig. 2).
With respect to claim 15, the Au reference discloses a symbology reader (Fig. 2) to prevent inadvertent subsequent scanning (¶ 0016), the symbology reader comprising:
	a housing (inherent) having a weighing platter (18);
	an imaging assembly (24) within the housing and configured to capture one or more images over at least one field of view (17);
	a processor (20) within the housing;
	a tangible machine-readable storage medium within the housing and storing machine-readable instructions that, when executed by the processor, cause the processor to:
	scan and decode a barcode on an object (¶ 0021);
	detecting presence of the object at a weighing platter of the symbology reader and detecting
stabilization of the object at the weighing platter (¶¶ 0028-0030); and
	responsive to detecting the stabilization of the object, preventing reporting of subsequent
decoding of the barcode until a release condition is satisfied (¶ 0035).
	With respect to claim 16, the Au reference discloses monitoring for the release condition starting from the detection of the stabilization of the object (¶ 0028).
	With respect to claim 17,  the release condition is a timeout period measured from the detection of the stabilization of the object (¶ 0026).
With respect to claim 18, the Au reference discloses monitoring for the release condition starting from the detection of the stabilization of the object (¶ 0028).
	With respect to claim 19, the release condition is a timeout period measured from the detection of the stabilization of the object (¶ 0026).
	With respect to claim 25, the Au reference detects stability by determining that the weight signal is not varying more than a threshold amount (¶ 0028).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 10, 22-24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al (US PGPub # 2016/0189489) in view of Atwater et al (US PGPub # 2010/0139989). With respect to claims 10, 22, and 23, the system of the Au reference does not detect when an item to be weighed is off the platter using imaging, but the Altwater reference discloses that it was known to use images of the weighing platter to determine if an item was partially off the weighing platter and to suspend the weighing operation to prevent erroneous weight readings (page 22, claims 25-33), and it would have been obvious to modify the system of Au to do the same to prevent weighing errors.
With respect to claim 23, the Au reference detects removal of the object, which can be the detecting of a zero weight value (¶ 0028).
With respect to claims 27 and 28, Atwater discloses that a bioptic scanner (fig. 2) with a tower portion and a horizontal portion (¶ 0140) was an art recognized alternative structure to the single flat surface scanner shown in Au.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Au et al (US PGPub # 2016/0189489). With respect to claim 14, the barcode shown in figure 2 seems to be a standard GS1 barcode, and even if not, GS1 barcodes where the uniform standard for product codes for barcode readers in retail applications since around 1973, and it would have been obvious to the ordinary practioner to use a standard barcode for use with a standard barcode reader motivated by its art recognized suitability for its intended use.


Conclusion
Claims 6, 7, 12, 20, 21, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856